IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,807-01


                    EX PARTE ELMO DEWAYNE FLOWERS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 12-CR-0609-83-1 IN THE 56TH DISTRICT COURT
                           FROM GALVESTON COUNTY


       Per curiam.

                                             ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Specifically, a portion of the trial court’s

findings of fact and conclusions of law is missing from the record.

       The district clerk shall either forward to this Court a complete copy of the trial court’s
                                                                                                     2

findings of fact and conclusions of law or certify in writing that this document is not part of the

record. The district clerk shall comply with this order within thirty days from the date of this order.



Filed: July 15, 2022
Do not publish